Exhibit 10.4
Registration Rights Agreement
Series C Junior Participating Preferred Stock
This Registration Rights Agreement, dated as of January 8, 2010, is by and among
Image Entertainment, Inc., a Delaware corporation (the “Company”), JH Partners,
LLC as the Investor Representative, and the several investors listed on
Schedule 1 (together with their Permitted Transferees, collectively, the
“Investors”).
WHEREAS, the Company and the Investors entered into a Securities Purchase
Agreement dated December 21, 2009 (the “Purchase Agreement”) pursuant to which
the Company agreed to sell to the Investors, and the Investors agreed to
purchase from the Company, 22,000 shares of the Company’s Series B Cumulative
Preferred Stock, par value $0.0001 per share (the “Series B Preferred”), and
196,702 shares of the Company’s Series C Junior Participating Preferred Stock,
par value $0.0001 per share (the “Series C Preferred”) on the terms and subject
to the conditions set forth in the Purchase Agreement; and
WHEREAS, in connection with such purchase and sale, the Company has agreed to
grant to the Investors the right, under certain circumstances, to purchase up to
an additional 8,000 shares of Series B Preferred and 71,528 shares of the
Series C Preferred; and
WHEREAS, it is as an inducement to the Investors to enter into the Purchase
Agreement and a condition to the closing of the transactions contemplated by the
Purchase Agreement that the Company and the Investors enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company and the Investors agree as follows:
1. Definitions. Capitalized terms used and not otherwise defined in this
Agreement that are defined in the Purchase Agreement shall have the respective
meanings given such terms in the Purchase Agreement. As used in this Agreement,
the following terms shall have the respective meanings set forth in this
Section 1:
“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 under the Securities Act.
“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York or
Los Angeles, California generally are authorized or obligated by law, regulation
or executive order to close.
“Company” shall have the meaning set forth in the preamble of this Agreement.
“Effectiveness Deadline” means with respect to any registration statement
required to be filed to cover the resale by the Investors of the Registrable
Securities pursuant to Section 2, (i) the date such registration statement is
filed, if the Company is a WKSI as of such date and such registration statement
is an Automatic Shelf Registration Statement eligible to become immediately
effective upon filing pursuant to Rule 462, or (ii) if the Company is not a WKSI
as of the date such registration statement is filed, the 5th Business Day
following the date on which the Company is notified by the SEC that such
registration statement will not be reviewed or is not subject to further review
and comments and will be declared effective upon request by the Company.

 

 



--------------------------------------------------------------------------------



 



“Electing Investors” means, with respect to a registration, each of the
Investors that has elected to register Registrable Securities directly owned by
such Investor in accordance with Section 2 or 3, as the case may be, as
communicated in writing to the Company by the Investor Representative in
accordance with Section 2(a) or 3(a), as applicable.
“Filing Deadline” means with respect to any registration statement required to
be filed to cover the resale by the Investors of the Registrable Securities
pursuant to Section 2, (i) 15 Business Days following the written notice of
demand therefor by the Investor Representative, if the Company is a WKSI as of
the date of such demand, or (ii) if the Company is not a WKSI as of the date of
such demand, (x) 20 Business Days following the written notice of demand
therefor if the Company is then eligible to register for resale the Registrable
Securities on Form S-3 or (y) if the Company is not then eligible to use Form
S-3, 45 Business Days following the written notice of demand therefor, provided
that, to the extent that the Company has not been provided the information
regarding the Electing Investors and their Registrable Securities in accordance
with Section 9(b) at least two Business Days prior to the applicable Filing
Deadline, then the such Filing Deadline shall be extended to the second Business
Day following the date on which such information is provided to the Company.
“Freely Tradable” shall mean, with respect to any security, a security that
(a) is eligible to be sold by the holder thereof without any volume or manner of
sale restrictions under the Securities Act pursuant to Rule 144 thereunder,
(b) bears no legends restricting the transfer thereof and (c) bears an
unrestricted CUSIP number (to the extent such security is issued in global
form).
“Indemnified Party” shall have the meaning set forth in Section 8(c).
“Indemnifying Party” shall have the meaning set forth in Section 8(c).
“Investor Indemnitee” shall have the meaning set forth in Section 8(a).
“Investors” shall have the meaning set forth in the preamble of this Agreement.
“Other Securities” shall have the meaning set forth in Section 3(a).
“Permitted Transferees” shall have the meaning set forth in Section 11(d).
“Piggyback Notice” shall have the meaning set forth in Section 3(a).
“Piggyback Registration” shall have the meaning set forth in Section 3(a).
“prospectus” means the prospectus included in a registration statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by a registration statement, and
all other amendments and supplements to the prospectus, including post-effective
amendments.
“Purchase Agreement” shall have the meaning set forth in the recitals of this
Agreement.
“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement with the SEC in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement by the SEC.

 

2



--------------------------------------------------------------------------------



 



“Registrable Securities” means (a) shares of Common Stock issued by the Company
upon conversion of any shares of Series C Preferred, and (b) any securities
issued as (or issuable upon the conversion or exercise of any warrant, right or
other security that is issued as) a dividend, stock split, recapitalization or
other distribution with respect to, or in exchange for, or in replacement of,
the securities referenced in clause (a) above or this clause (b); provided that
the term “Registrable Securities” shall exclude in all cases any securities
(i) that shall have ceased to be outstanding, (ii) that are sold pursuant to an
effective registration statement under the Securities Act or publicly resold in
compliance with Rule 144 or (iii) that are Freely Tradable (it being understood
that, for purposes of determining eligibility for resale under clause (iii) of
this proviso, no securities held by any Investor shall be considered Freely
Tradable to the extent such Investor reasonably determines that it is an
“affiliate” (as defined under Rule 144 under the Securities Act) of the
Company). Solely for purposes of determining at any time whether any Registrable
Securities are then outstanding, transferred or Freely Tradable, the Series C
Preferred shall be treated, on an as-converted basis, as Registrable Securities.
“Registration Expenses” shall mean, with respect to any registration, (a) all
expenses incurred by the Company in effecting any registration pursuant to this
Agreement, including all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, blue sky fees and expenses,
(b) one-half of all reasonable fees and expenses related to any registration of
Registrable Securities by the Electing Investors (including the fees and
disbursements of one legal counsel (and only one legal counsel) to the Electing
Investors) and (c) all expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration; provided that Registration Expenses shall not include
any Selling Expenses.
“registration statement” means any registration statement that is required to
register the resale of the Registrable Securities under this Agreement, and
including the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.
“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes, if any, applicable to the sale of Registrable
Securities and all fees and expenses related of the Electing Investors (other
than such fees and expenses included in Registration Expenses).
“Suspension Period” shall have the meaning set forth in Section 2(d).
“WKSI” shall mean a “well known seasoned issuer” as defined in Rule 405 under
the Securities Act.
2. Demand Registration.
(a) Subject to the terms and conditions of this Agreement, including
Section 2(c), if at any time following July 8, 2010, the Company receives a
written request from the Investor Representative on behalf of any Electing
Investors that the Company register under the Securities Act Registrable
Securities representing at least 5% of the outstanding shares of Common Stock,
then the Company shall file, as promptly as reasonably practicable but no later
than the applicable Filing Deadline, a registration statement under the
Securities Act covering all Registrable Securities that the Investor
Representative, on behalf of the Electing Investors, requests to be registered.
The registration statement shall be on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form for such
purpose) and, if the Company is a WKSI as of the Filing Deadline, shall be an
Automatic Shelf Registration Statement. The Company shall use its commercially
reasonable efforts to cause the registration statement to be declared effective
or otherwise to become effective under the Securities Act as soon as reasonably
practicable but, in any event, no later than the Effectiveness Deadline, and
shall use

 

3



--------------------------------------------------------------------------------



 



its commercially reasonable efforts to keep the registration statement
continuously effective under the Securities Act until the earlier of (1) the
date on which the Investor Representative notifies the Company in writing that
the Registrable Securities included in such registration statement have been
sold or the offering therefor has been terminated or (2) (x) 15 Business Days
following the date on which such registration statement was declared effective
by the SEC, if the Company is a WKSI and filed an Automatic Shelf Registration
Statement in satisfaction of such demand, (y) 30 Business Days following the
date on which such registration statement was declared effective by the SEC, if
the Company is not a WKSI and registered for resale the Registrable Securities
on Form S-3 in satisfaction of such demand, or (z) 50 Business Days following
the date on which such registration statement was declared effective by the SEC,
if the Company is neither a WKSI nor then eligible to use Form S-3 and
registered for resale the Registrable Securities on Form S-1 or other applicable
form in satisfaction of such demand; provided that each period specified in
clause (2) of this sentence shall be extended automatically by one Business Day
for each Business Day that the use of such registration statement or prospectus
is suspended by the Company pursuant to Section 2(d) or pursuant to
Section 5(i). Neither the Company nor any other Person (other than any Electing
Investor) shall be entitled to include Other Securities in any registration
initiated by the Investor Representative on behalf of the Electing Investors
pursuant to this Section 2 without the prior written consent of the Investor
Representative (in the case of Other Securities of the Company, such consent not
to be unreasonably withheld, conditioned or delayed), and upon such consent the
Registrable Securities shall have priority for inclusion in any firm commitment
underwritten offering, ahead of all Other Securities, in any Underwriter
Cutback.
(b) If the Electing Investors intend to distribute the Registrable Securities
covered by the Investor Representative’s request by means of an underwriting,
(i) the Investor Representative shall so advise the Company as a part of its
request made pursuant to Section 2(a) and (ii) the Investor Representative shall
have the right to appoint the book-running, managing and other underwriter(s) in
consultation with the Company.
(c) The Company shall not be required to effect a registration pursuant to this
Section 2: (i) after the Company has effected six registrations pursuant to this
Section 2, and each of such registrations has been declared or ordered effective
and kept effective by the Company as required by Section 5(a); or (ii) more than
twice during any single calendar year.
(d) Notwithstanding anything to the contrary in this Agreement, (1) upon notice
to the Investor Representative, the Company may delay the Filing Deadline and/or
the Effectiveness Deadline with respect to, or suspend the effectiveness or
availability of, any registration statement for up to 90 days in the aggregate
in any 12-month period (a “Suspension Period”) if the Board of Directors of the
Company determines that there is a valid business purpose for delay of filing or
effectiveness of, or suspension of, the registration statement; provided that
any suspension of a registration statement pursuant to Section 6 shall be
treated as a Suspension Period for purposes of calculating the maximum number of
days of any Suspension Period under this Section 2(d); and (2) upon notice to
the Investor Representative, the Company may delay the Filing Deadline and/or
the Effectiveness Deadline with respect to any registration statement for a
period not to exceed 30 days prior to the Company’s good faith estimate of the
launch date of, and 90 days after the closing date of, a Company initiated
registered offering of equity securities (including equity securities
convertible into or exchangeable for Common Stock); provided that (i) the
Company is actively employing in good faith all commercially reasonable efforts
to launch such registered offering throughout such period, (ii) the Investors
are afforded the opportunity to include Registrable Shares in such registered
offering in accordance with Section 3 and (iii) the right to delay or suspend
the effectiveness or available of such registration statement pursuant to this
clause (2) shall not be exercised by the Company more than twice in any
twelve-month period and not more than 90 days in the aggregate in any
twelve-month period. If the Company shall delay any Filing Deadline pursuant to
this clause (d) for more than 10 Business Days, the Investor Representative

 

4



--------------------------------------------------------------------------------



 



may, on behalf of the Electing Investors, withdraw the demand therefor at any
time after such 10 Business Days so long as such delay is then continuing by
providing written notice to the Company to such effect, and any demand so
withdrawn shall not count as a demand for registration for any purpose under
this Section 2, including Section 2(c).
3. Piggyback Registration.
(a) Subject to the terms and conditions of this Agreement, if at any time
following January 8, 2010, the Company files a registration statement under the
Securities Act with respect to an offering of Common Stock or other equity
securities of the Company (such Common Stock and other equity securities
collectively, “Other Securities”), whether or not for sale for its own account
(other than a registration statement (i) on Form S-4, Form S-8 or any successor
forms, (ii) filed solely in connection with any employee benefit or dividend
reinvestment plan or (iii) pursuant to a demand registration in accordance with
Section 2), then the Company shall use commercially reasonably efforts to give
written notice of such filing to the Investor Representative (for distribution
to the Investors) at least five Business Days before the anticipated filing date
(or such later date as it becomes commercially reasonable to provide such
notice) (the “Piggyback Notice”). The Piggyback Notice and the contents thereof
shall be kept confidential by the Investor Representative, the Investors and
their respective Affiliates and representatives, and the Investor Representative
and the Investors shall be responsible for breaches of confidentiality by their
respective Affiliates and representatives. The Piggyback Notice shall offer the
Investors the opportunity to include in such registration statement, subject to
the terms and conditions of this Agreement, the number of Registrable Securities
as they may reasonably request (a “Piggyback Registration”). Subject to the
terms and conditions of this Agreement, the Company shall use its commercially
reasonable efforts to include in each such Piggyback Registration all
Registrable Securities with respect to which the Company has received from the
Investor Representative written requests for inclusion therein within 10
Business Days following receipt of any Piggyback Notice by the Investor
Representative, which request shall specify the maximum number of Registrable
Securities intended to be disposed of by the Electing Investors and the intended
method of distribution. For the avoidance of doubt and notwithstanding anything
in this Agreement to the contrary, the Company may not commence or permit the
commencement of any sale of Other Securities in a public offering to which this
Section 3 applies unless the Investor Representative shall have received the
Piggyback Notice in respect to such public offering not less than 10 Business
Days prior to the commencement of such sale of Other Securities. The Electing
Investors, acting through the Investor Representative, shall be permitted to
withdraw all or part of the Registrable Securities from a Piggyback Registration
at any time at least two Business Days prior to the effective date of the
registration statement relating to such Piggyback Registration. No Piggyback
Registration shall count towards the number of demand registrations that the
Investors are entitled to make in any period or in total pursuant to Section 2.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be required to provide notice of, or include any Registrable Securities in,
any proposed or filed registration statement with respect to an offering of
Other Securities for sale exclusively for the Company’s own account at any time
following January 8, 2017.
(b) If any Other Securities are to be sold in an underwritten offering, (1) the
Company or other Persons designated by the Company shall have the right to
appoint the book-running, managing and other underwriter(s) for such offering in
their discretion and (2) the Electing Investors shall be permitted to include
all Registrable Securities requested to be included in such registration in such
underwritten offering on the same terms and conditions as such Other Securities
proposed by the Company or any third party to be included in such offering;
provided, however, that if such offering involves an underwritten offering and
the managing underwriter(s) of such underwritten offering advise the Company in
writing that it is their good faith opinion that the total amount of Registrable
Securities requested to be so included, together with all Other Securities that
the Company and any other Persons having rights to participate in such
registration intend to include in such offering (an “Underwriter

 

5



--------------------------------------------------------------------------------



 



Cutback”), exceeds the total number or dollar amount of such securities that can
be sold without having an adverse effect on the price, timing or distribution of
the Registrable Securities to be so included together with all Other Securities,
then there shall be included in such firm commitment underwritten offering the
number or dollar amount of Registrable Securities and such Other Securities that
in the good faith opinion of such managing underwriter(s) can be sold without so
adversely affecting such offering, and such number of Registrable Securities and
Other Securities shall be allocated for inclusion as follows: (x) to the extent
such public offering is the result of a registration initiated by the Company,
(i) first, all Other Securities being sold by the Company; (ii) second, all
Registrable Securities requested to be included in such registration by the
Electing Investors, pro rata, based on the number of Registrable Securities
beneficially owned by such Electing Investors; and (iii) third, all Other
Securities of any holders thereof (other than the Company and the Electing
Investors) requesting inclusion in such registration, pro rata, based on the
number of Other Securities beneficially owned by each such holder of Other
Securities or (y) to the extent such public offering is the result of a
registration by any Persons (other than the Company or the Investors) exercising
a contractual right to demand registration, (i) first, all Other Securities
owned by such Persons exercising the contractual right, pro rata, based on the
number of Other Securities beneficially owned by each such holder of Other
Securities; (ii) second, all Registrable Securities requested to be included in
such registration by the Electing Investors, pro rata, based on the number of
Registrable Securities beneficially owned by such Electing Investors; and (iii)
third, all Other Securities being sold by the Company; and (iv) fourth, all
Other Securities requested to be included in such registration by other holders
thereof (other than the Company and the Electing Investors), pro rata, based on
the number of Other Securities beneficially owned by each such holder of Other
Securities.
4. Expenses of Registration. Except as specifically provided for in this
Agreement, all Registration Expenses incurred in connection with any
registration, qualification or compliance hereunder shall be borne by the
Company. All Selling Expenses incurred in connection with any registration
hereunder, shall be borne by the Electing Investors in proportion to the number
of Registrable Securities for which registration was requested. The Company
shall not, however, be required to pay for expenses of any registration
proceeding begun pursuant to Section 2, the request of which has been
subsequently withdrawn by the Investor Representative unless (a) the withdrawal
is based upon a Material Adverse Effect or material adverse information
concerning the Company that (i) the Company had not publicly disclosed in a
report filed with or furnished to the SEC at least 48 hours prior to the request
or (ii) the Company had not disclosed to any Investor Designee in person or by
telephone at the last meeting of the Board of Directors or any committee of the
Board of Directors, in each case, at which an Investor Designee is present or at
any time since the date of such meeting of the Board of Directors and which
effect or information would reasonably be expected to result in a Material
Adverse Effect or constitute material adverse information concerning the
Company, (b) the withdrawal is made in accordance with the last sentence of
Section 2(d), or (c) the Investor Representative agrees on behalf of the
Investors to forfeit their right to one requested registration pursuant to
Section 2.
5. Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities pursuant to Section 2 or 3 of this Agreement, the
Company shall, as promptly as reasonably practicable:
(a) Prepare and file with the SEC a registration statement (including all
required exhibits to such registration statement) with respect to such
Registrable Securities and use commercially reasonable efforts to cause such
registration statement to become effective, or prepare and file with the SEC a
prospectus supplement with respect to such Registrable Securities pursuant to an
effective registration statement and keep such registration statement effective
or such prospectus supplement current, in the case of a registration pursuant to
Section 2, in accordance with Section 2.

 

6



--------------------------------------------------------------------------------



 



(b) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
(c) To the extent reasonably practicable, not less than five Business Days prior
to the filing of a registration statement or any related prospectus or any
amendment or supplement thereto, the Company shall furnish to the Investor
Representative on behalf of the Electing Investors copies of all such documents
proposed to be filed and give reasonable consideration to the inclusion in such
documents of any comments reasonably and timely made by the Investor
Representative or its legal counsel, provided that the Company shall include in
such documents any such comments that are necessary to correct any material
misstatement or omission regarding an Electing Investor.
(d) Furnish to the Investor Representative such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits but not documents incorporated by
reference) and of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as the Investor Representative may reasonably request on behalf of the Electing
Investors in order to facilitate the disposition of Registrable Securities owned
by the Electing Investors. The Company hereby consents to the use of such
prospectus and each amendment or supplement thereto by each of the Electing
Investors in accordance with applicable laws and regulations in connection with
the offering and sale of the Registrable Securities covered by such prospectus
and any amendment or supplement thereto.
(e) Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under blue sky or such other
state securities laws of such U.S. jurisdictions as shall be reasonably
requested by the Investor Representative and to keep such registration or
qualification in effect for so long as such registration statement remains in
effect; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.
(f) Enter customary agreements and take such other actions as are reasonably
required in order to facilitate the disposition of such Registrable Securities,
including, if the method of distribution of Registrable Securities is by means
of an underwritten offering, using commercially reasonable efforts to,
(i) participate in and make documents available for the reasonable and customary
due diligence review of underwriters during normal business hours, on reasonable
advance notice and without undue burden or hardship on the Company, provided
that (A) any party receiving confidential materials shall execute a
confidentiality agreement on customary terms if reasonably requested by the
Company and (B) the Company may in its reasonable discretion restrict access to
competitively sensitive or legally privileged documents or information,
(ii) cause the chief executive officer and chief financial officer available at
reasonable dates and times to participate in “road show” presentations and/or
investor conference calls to market the Registrable Securities during normal
business hours, on reasonable advance notice and without undue burden or
hardship on the Company, provided that the aggregate number of days of “road
show” presentations in connection with an underwritten offering of Registrable
Securities for each registration pursuant to a demand made under Section 2 shall
not exceed five Business Days and (iii) negotiate and execute an underwriting
agreement in customary form with the managing underwriter(s) of such offering
and such other documents reasonably required under the terms of such
underwriting arrangements, including using commercially reasonable efforts to
procure a customary legal opinion and auditor “comfort” letters. The Electing
Investors shall also enter into and perform their obligations under such
underwriting agreement.
(g) Give notice to the Investor Representative as promptly as reasonably
practicable:

 

7



--------------------------------------------------------------------------------



 



(i) when any registration statement filed pursuant to Section 2 or in which
Registrable Securities are included pursuant to Section 3 or any amendment to
such registration statement has been filed with the SEC and when such
registration statement or any post-effective amendment to such registration
statement has become effective;
(ii) of any request by the SEC for amendments or supplements to any registration
statement (or any information incorporated by reference in, or exhibits to, such
registration statement) filed pursuant to Section 2 or in which Registrable
Securities are included pursuant to Section 3 or the prospectus (including
information incorporated by reference in such prospectus) included in such
registration statement or for additional information;
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of any registration statement filed pursuant to Section 2 or in which
Registrable Securities are included pursuant to Section 3 or the initiation of
any proceedings for that purpose;
(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and
(v) at any time when a prospectus relating to any such registration statement is
required to be delivered under the Securities Act, of the happening of any event
as a result of which such prospectus (including any material incorporated by
reference or deemed to be incorporated by reference in such prospectus), as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, which event
requires the Company to make changes in such effective registration statement
and prospectus in order to make the statements therein or incorporated by
reference therein not misleading (which notice shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made).
(h) Use its commercially reasonable efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 5(g)(iii) at the earliest practicable time.
(i) Upon the occurrence of any event contemplated by Section 5(g)(v), reasonably
promptly prepare a post-effective amendment to such registration statement or a
supplement to the related prospectus or file any other required document so
that, as thereafter delivered to the Investor Representative, the prospectus
will not contain (or incorporate by reference) an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. If the Company notifies the Investor Representative in accordance
with Section 5(g)(v) to suspend the use of the prospectus until the requisite
changes to the prospectus have been made, then the Electing Investors shall
suspend use of such prospectus and use their commercially reasonable efforts to
return to the Company all copies of such prospectus (at the Company’s expense)
other than permanent file copies then in the Electing Investors’ possession, and
the period of effectiveness of such registration statement provided for in
Section 5(a) above shall be extended by the number of days from and including
the date of the giving of such notice to the date the Investor Representative
shall have received such amended or supplemented prospectus pursuant to this
Section 5(i).

 

8



--------------------------------------------------------------------------------



 



(j) Use commercially reasonable efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Investor Representative or the managing underwriter(s). In
connection therewith, if reasonably required by the Company’s transfer agent,
the Company shall promptly after the effectiveness of the registration statement
cause an opinion of counsel as to the effectiveness of the registration
statement to be delivered to and maintained with its transfer agent, together
with any other authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without legend upon sale by the holder of such shares of
Registrable Securities under the registration statement.
6. Suspension of Sales. Upon receipt of written notice from the Company pursuant
to Section 5(g)(v), the Electing Investors shall immediately discontinue
disposition of Registrable Securities until the Investor Representative (i) has
received copies of a supplemented or amended prospectus or prospectus supplement
pursuant to Section 5(i) or (ii) is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, the Electing Investors shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in the Electing Investors’ possession, of the prospectus and, if
applicable, prospectus supplement covering such Registrable Securities current
at the time of receipt of such notice.
7. Free Writing Prospectuses. The Electing Investors shall not use any free
writing prospectus (as defined in Rule 405 under the Securities Act) in
connection with the sale of Registrable Securities without the prior written
consent of the Company given to the Investor Representative; provided that the
Electing Investors may use any free writing prospectus prepared and distributed
by the Company.
8. Indemnification.
(a) Notwithstanding any termination of this Agreement, the Company shall
indemnify and hold harmless the Investor Representative, each of the Electing
Investors and each of their respective officers, directors, employees, agents,
partners, members, stockholders, representatives and Affiliates, and each person
or entity, if any, that controls the Investor Representative or the Electing
Investors within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act and the officers, directors, employees, agents and employees
of each such controlling Person (each, an “Investor Indemnitee”), against any
and all losses, claims, damages, actions, liabilities, costs and expenses
(including reasonable fees, expenses and disbursements of attorneys and other
professionals), joint or several, arising out of or based upon any untrue or
alleged untrue statement of material fact contained or incorporated by reference
in any registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto or
contained in any “issuer free writing prospectus” (as such term is defined in
Rule 433 under the Securities Act) prepared by the Company or authorized by it
in writing for use by the Investors or any amendment or supplement thereto; or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that the
Company shall not be liable to such Investor Indemnitee in any such case to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any “issuer free writing prospectus” (as such term is defined in
Rule 433 under the Securities Act) prepared by the Company or authorized by it
in writing for use by the Investors or any amendment or supplement thereto,

 

9



--------------------------------------------------------------------------------



 



in reliance upon and in conformity with information regarding such Investor
Indemnitee or its plan of distribution or ownership interests which such
Investor Indemnitee furnished in writing to the Company for use in connection
with such registration statement, including any such preliminary prospectus or
final prospectus contained therein or any such amendments or supplements
thereto, (ii) offers or sales effected by or on behalf such Investor Indemnitee
“by means of” (as defined in Securities Act Rule 159A) a “free writing
prospectus” (as defined in Securities Act Rule 405) that was not authorized in
writing by the Company, or (iii) the failure to deliver or make available to a
purchaser of Registrable Securities a copy of any preliminary prospectus,
pricing information or final prospectus contained in the applicable registration
statement or any amendments or supplements thereto (to the extent the same is
required by applicable law to be delivered or made available to such purchaser
at the time of sale of contract); provided that the Company shall have delivered
to the Investor Representative such preliminary prospectus or final prospectus
contained in the applicable registration statement and any amendments or
supplements thereto pursuant to 5(d) no later than the time of contract of sale
in accordance with Rule 159 under the Securities Act.
(b) Each Electing Investor shall severally, and not jointly, indemnify and hold
harmless the Company and its officers, directors, employees, agents,
representatives and Affiliates against any and all losses, claims, damages,
actions, liabilities, costs and expenses (including reasonable fees, expenses
and disbursements of attorneys and other professionals) arising out of or based
upon any untrue or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or contained in any
“issuer free writing prospectus” (as such term is defined in Rule 433 under the
Securities Act), or any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, but
only to the extent, that such untrue statements or omissions are based solely
upon information regarding such Electing Investor furnished in writing to the
Company by the Investor Representative on behalf of such Electing Investor
expressly for use therein. In no event shall the liability of any Electing
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by such Electing Investor upon the sale of the Registrable
Securities giving rise to such indemnification obligation.
(c) If any proceeding shall be brought or asserted against any Person entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense in such
proceeding, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all fees and expenses incurred in
connection with such defense; provided that any such notice or other
communication pursuant to this Section 8 between the Company and an Indemnifying
Party or an Indemnified Party, as the case may be, shall be delivered to or by,
as the case may be, the Investor Representative; provided, further, that the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Section 8,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party. An Indemnified Party shall have the
right to employ separate counsel in any such proceeding and to participate in
the defense of such proceeding, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party or Parties unless: (1) the
Indemnifying Party has agreed in writing to pay such fees and expenses; (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding and to employ counsel reasonably satisfactory to such Indemnified
Party in any such Proceeding; or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that representation of both such Indemnified Party and the Indemnifying
Party by the same counsel would be

 

10



--------------------------------------------------------------------------------



 



inappropriate because of an actual conflict of interest between the Indemnifying
Party and such Indemnified Party (in which case, if such Indemnified Party
notifies the Indemnifying Party in writing that it elects to employ separate
counsel at the expense of the Indemnifying Party, the Indemnifying Party shall
not have the right to assume the defense thereof and such counsel shall be at
the expense of the Indemnifying Party); provided that the Indemnifying Party
shall not be liable for the fees and expenses of more than one separate firm of
attorneys at any time for all Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any such proceeding effected without its
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement of any pending proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding. All fees and expenses
of the Indemnified Party (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, promptly upon receipt of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder, provided that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification under
this Section 8).
(d) If the indemnification provided for in Section 8(a) or 8(b) is unavailable
to an Indemnified Party with respect to any losses, claims, damages, actions,
liabilities, costs or expenses referred to in Section 8(a) or 8(b), as the case
may be, or is insufficient to hold the Indemnified Party harmless as
contemplated therein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnified Party, on the one hand, and the
Indemnifying Party, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, actions, liabilities,
costs or expenses as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party, on the one hand, and of the
Indemnified Party, on the other hand, shall be determined by reference to, among
other factors, whether the untrue or alleged untrue statement of a material fact
or omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company, the Investor Representative and the
Investors agree that it would not be just and equitable if contribution pursuant
to this Section 8(d) were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in this Section 8(d). Notwithstanding the foregoing, in no event
shall the liability of any Electing Investor hereunder be greater in amount than
the dollar amount of the net proceeds received by such Electing Investor upon
the sale of the Registrable Securities giving rise to such contribution
obligation. No Indemnified Party guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from an Indemnifying Party not guilty of such fraudulent
misrepresentation.
9. “Market Stand-Off” Agreement; Agreement to Furnish Information.
(a) The Investors agree that they will not sell, transfer, make any short sale
of, grant any option for the purchase of, or enter into any new hedging or
similar transaction with the same economic effect as a sale with respect to, any
Common Stock (or other securities of the Company) held by the Investors (other
than those included in the registration) for a period specified by the
representatives of the book-running managing underwriters of Common Stock (or
other securities of the Company convertible into Common Stock) not to exceed
10 days prior and 90 days following any registered public

 

11



--------------------------------------------------------------------------------



 



sale of securities by the Company in which the Company gave the Investors an
opportunity to participate in accordance with Section 3; provided that executive
officers and directors of the Company enter into similar agreements and only as
long as such Persons remain subject to such agreement (and are not fully
released from such agreement) for such period. Each of the Investors agrees to
execute and deliver such other agreements as may be reasonably requested by the
representatives of the underwriters which are consistent with the foregoing or
which are necessary to give further effect thereto.
(b) In addition, if requested by the Company or the book-running managing
underwriters of Common Stock (or other securities of the Company convertible
into Common Stock), the Investor Representative shall provide on behalf of each
Electing Investor such information regarding each Electing Investor and its
respective Registrable Securities as may be reasonably required by the Company
or such representative of the book-running managing underwriters in connection
with the filing of a registration statement and the completion of any public
offering of the Registrable Securities pursuant to this Agreement.
10. Rule 144 Reporting. With a view to making available to the Investors the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities that are Common Stock to the public without
registration, the Company agrees to use its commercially reasonable efforts to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of this Agreement; (ii) file with the SEC, in a timely manner, all reports and
other documents required of the Company under the Exchange Act; and (iii) so
long as the Investors own any Registrable Securities, furnish to the Investor
Representative forthwith upon request: a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 under the Securities
Act, and of the Exchange Act; a copy of the most recent annual or quarterly
report of the Company; and such other reports and documents as the Investor
Representative on behalf of the Investors may reasonably request in availing
itself of any rule or regulation of the SEC allowing it to sell any such Common
Stock without registration.
11. Miscellaneous.
(a) Termination of Registration Rights. The registration rights granted under
this Agreement shall terminate on the date on which all Registrable Securities
are Freely Tradable.
(b) Governing Law. This Agreement shall be governed in all respects by the laws
of the State of State of New York without regard to any choice of laws or
conflict of laws provisions that would require the application of the laws of
any other jurisdiction.
(c) Jurisdiction; Enforcement. The parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the parties shall be entitled (in addition to
any other remedy that may be available to it, including monetary damages) to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in any state
or federal courts located in the City of San Francisco and any appellate court
therefrom within the State of California. In addition, each of the parties
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party or its successors or
assigns, shall be brought and determined exclusively in any state or federal
courts located in the City of San Francisco and any appellate court therefrom
within the State of California. The parties further agree that no party to this
Agreement shall be required to obtain, furnish or post any bond or similar
instrument in connection with

 

12



--------------------------------------------------------------------------------



 



or as a condition to obtaining any remedy referred to in this Section and each
party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument. Each of the parties hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect of its property, generally
and unconditionally, to the personal jurisdiction of the aforesaid courts and
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereby irrevocably waives, and agrees not
to assert, by way of motion, as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section, (b) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each party
hereby consents to service being made through the notice procedures set forth in
Section 11(g) and agrees that service of any process, summons, notice or
document by registered mail (return receipt requested and first-class postage
prepaid) to the respective addresses set forth in Section 11(g) shall be
effective service of process for any suit or proceeding in connection with this
Agreement or the transactions contemplated by this Agreement. EACH OF THE
PARTIES KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
(d) Successors and Assigns. Except as otherwise provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors, and administrators of the parties.
(e) No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer, and this Agreement shall not confer, on any Person other
than the parties to this Agreement any rights, remedies, obligations or
liabilities under or by reason of this Agreement, and no other Persons shall
have any standing with respect to this Agreement or the transactions
contemplated by this Agreement; provided, however that each Indemnified Party
(but only, in the case of an Investor Indemnitee, if such Investor Indemnitee
has complied with the requirements of Section 8(c), including the first proviso
of Section 8(c)) shall be entitled to the rights, remedies and obligations
provided to an Indemnified Party under Section 8, and each such Indemnified
Party shall have standing as a third-party beneficiary under Section 8 to
enforce such rights, remedies and obligations.
(f) Entire Agreement. This Agreement, the Purchase Agreement and the other
documents delivered pursuant to the Purchase Agreement constitute the full and
entire understanding and agreement among the parties hereto with regard to the
subjects of this Agreement and such other agreements and documents.
(g) Notices. Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand, facsimile or messenger
as follows:

 

13



--------------------------------------------------------------------------------



 



     
if to the Company:
  Image Entertainment, Inc.
 
  20525 Nordhoff Street, Suite 200
 
  Chatsworth, California
 
  Attention: Chief Financial Officer
 
  Facsimile: (818) 407-5775
 
   
with a copy to:
   
 
   
if to any of the Investors or
   
the Investor Representative:
  JH Partners, LLC
 
  451 Jackson Street
 
  San Francisco, California
 
  Attention: Patrick M. Collins
 
  Facsimile: (415) 364-0333
 
   
with a copy to:
  Latham & Watkins LLP
 
  505 Montgomery Street, Suite 2000
 
  San Francisco, California
 
  Attention: Robert E. Burwell
 
  Facsimile: (415) 395-8095

or in any such case to such other address, facsimile number or telephone as any
party hereto may, from time to time, designate in a written notice given in a
like manner. Notices shall be deemed given when actually delivered by overnight
delivery service, hand or messenger, or when received by facsimile if promptly
confirmed.
(h) Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party to this Agreement shall impair any such right,
power, or remedy of such party, nor shall it be construed to be a waiver of or
acquiescence in any breach or default, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default. All remedies, either under this
Agreement or by law or otherwise afforded to any Investor, shall be cumulative
and not alternative.
(i) Expenses. The Company and the Investors shall bear their own expenses and
legal fees incurred on their behalf with respect to this Agreement and the
transactions contemplated hereby, except as otherwise provided in Section 4.
(j) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and the Investor Representative or, in the case of a waiver, by the
party against whom the waiver is to be effective. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Registrable Securities at the time outstanding (including securities
convertible into Registrable Securities), each future holder of all such
Registrable Securities, and the Company.

 

14



--------------------------------------------------------------------------------



 



(k) Counterparts. This Agreement may be executed in any number of counterparts
and signatures may be delivered by facsimile or in electronic format, each of
which may be executed by less than all the parties, each of which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one instrument.
(l) Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement and the balance of this Agreement shall be
enforceable in accordance with its terms.
(m) Titles and Subtitles; Interpretation. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to a Section or Schedule, such reference shall be to a Section or
Schedule of this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute, rule or regulation
defined or referred to in this Agreement means such agreement, instrument or
statute, rule or regulation as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes. Any reference to any section under the Securities Act or Exchange Act,
or any rule promulgated thereunder, shall include any publicly available
interpretive releases, policy statements, staff accounting bulletins, staff
accounting manuals, staff legal bulletins, staff “no-action,” interpretive and
exemptive letters, and staff compliance and disclosure interpretations
(including “telephone interpretations”) of such section or rule by the SEC. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if it is drafted by each of the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            IMAGE ENTERTAINMENT, INC.
      By:   /s/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
President and Chief Financial Officer        JH PARTNERS, LLC, as the Investor
Representative
      By:   /s/ JOHN C. HANSEN         Name:   John C. Hansen        Title:    
      JH PARTNERS EVERGREEN FUND, LP

    By:   JH Investment Management III, LLC
Its: General Partner

    By:   /s/ JOHN C. HANSEN         Name:   John C. Hansen        Its: Managing
Member        JH INVESTMENT PARTNERS III, LP

    By:   JH Investment Management III, LLC
Its: General Partner

    By:   /s/ JOHN C. HANSEN         Name:   John C. Hansen        Its: Managing
Member        JH INVESTMENT PARTNERS GP FUND III, LLC

    By:   JH Investment Management III, LLC
Its: Manager

    By:   /s/ JOHN C. HANSEN         Name:   John C. Hansen        Its: Managing
Member     

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Investors
JH Partners Evergreen Fund, LP
JH Investment Partners III, LP
JH Investment Partners GP Fund III, LLC

 

 